UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6324



ERVIN L. HUDSON,

                                              Plaintiff - Appellant,

          versus


KEISHA M. DILLARD, Assistant Public Defender,

                                              Defendant -   Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-520-3)


Submitted:   July 14, 2005                 Decided:   July 22, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ervin L. Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ervin   L.   Hudson   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint.           The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).       The magistrate judge recommended

that relief be denied and advised Hudson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Hudson failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.             See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).       Hudson has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -